Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP-1710263 to Reese et al. as evidenced by "Structure-Property Relations in Polyurethanes" to Szycher in view of JP-6023418 to Miho et al. or WO-2013/180006 to Shirai (U.S. Patent Pub. No. 2015/0119535 will be used for citations.
As to claims 1-2 and 19, Reese discloses a polyurethane rubber comprising the reaction product of 20 to 90% by weight of polybutadiene polyol (b), 90 to 20% by weight of an NCO-terminated prepolymer based on 4,4-MDI (a), and 3 to 20% by weight of 1,4-butanediol based on the weight of component (b) (0013, 0020, 0094-0096). The content of each reactant overlaps the claimed amount, for example when the urethane elastomer comprises 60% by weight of polybutadiene polyol, the amount of isocyanate component would be 40% by weight (40/60+40) = 40% by weight and the content of 1,4-butanediol would range from 1.8-12% by weight. It is well settled that where prior art describes components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05. In light of the cited patent case law, it would therefore have been obvious that in this particular instance to use more polybutadiene polyol that falls within the claimed range based on prior art presented that 
Reese teaches first reacting the polybutadiene polyol with 4,4-MDI to prepare the prepolymer, which is different than the claimed invention.  However, the use of a one-shot process wherein all of the reactants are reacted at the same time was known at the time of filing.  This is supported by Szycher (3.1.2.1).  The position is taken that it would have been obvious to use the one-shot process taught in Szycher to prepare the polyurethane rubber of Reese because the one-shot process provides the fastest, simplest, and most economical manufacturing technique (Syzcher 3.1.2.1).  The polyurethane rubber of Reese would be prepared from unmodified 4,4-MDI or modified 4,4-MDI, polybutadiene polyol, polyetherpolyol, and chain extender when using the one-shot process taught in Szycher Reese does not disclose reacting the polybutadiene polyol with a cyclic ester.
Miho discloses polybutadienes having hydroxy groups that are reacted with a lactone (epsilon-caprolactone) that is reacted with diisocyanates (0001). Shirai discloses polybutadienes having a hydroxy group that is reacted with epsilon-caprolactone and further reacted with diisocyanates (Abstract).
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polybutadiene polyol component of Reese for the modified polybutadiene polyol of Miho to improve the workability of the polyol and to make polyurethane polymers with improved cohesive force and strength (0001) and to provide polyurethane polymers with favorable mechanical properties and excellent water resistant properties (Shirai, 0015).

As to claim 6, Reese discloses suitable crosslinkers such as a polyether polyol based on glycerin and propylene oxide (0083).

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argue that the Reese teaches a prepolymer method for preparing the polyurethane rubber and the prepolymer is only prepared from 4,4-MDI and a polybutadiene polyol and not the claimed polyetherols.  This is noted.   However, the use of a one-shot process wherein all of the reactants are reacted at the same time was known at the time of filing.  This is supported by Szycher (3.1.2.1).  The position is taken that it would have been obvious to use the one-shot process taught in Szycher to prepare the polyurethane rubber of Reese because the one-shot process provides the fastest, simplest, and most economical manufacturing technique (Syzcher 3.1.2.1).
Applicant argue that the one-shot process unexpectedly provides a much easier production method.  However, this is not unexpected based on the teachings in Szycher that teach the one-shot method is the fastest and simplest method when compared to the prepolymer method.
not commensurate in scope with applicant’s claims in terms of reactant species or amounts.  It has been held that the claims must be commensurate in scope with any showing of unexpected results.  In re Greenfield, 197 USPQ 227.  It has further been held that a limited showing of criticality is insufficient to support a broadly claimed range.  In re Lemin, 161 USPQ 288.  The evidence provides teaches one specific polybutadiene polyol and one specific isocyanate component used in one specific amount.   Accordingly, it is not evident that the argued results hold for the full scope of the claims or that the argued hydrophilic property is necessarily possessed by the claimed composition.  Furthermore, it is by no means clear that showings of improved water swelling (less swelling) would be considered to be unexpected in view of the disclosures regarding the use of the claimed polybutadiene polyols in the preparation of polyurethane elastomers having excellent water-resistant properties.  This is supported by Shirai (0006).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763